DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.        Claims 1-24 are allowed over the prior art of record.

Reasons for Allowance
3.        The following is an examiner’s statement of reasons for allowance: 
           The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “A display device comprising: a substrate including a first indented portion indented inward along one side of the substrate; a first pad group and a second pad group that are spaced apart from each other on the substrate along the one side; a display unit located on the substrate and having a shape indented inward between the first pad group and the second pad group; an encapsulation layer encapsulating the display unit, the encapsulation layer including at least one inorganic layer and at least one organic layer, an outermost layer of the encapsulation layer being an inorganic layer, and the inorganic layer covering a lateral surface of the substrate in which the first indented portion is provided; a first wiring film including a third pad group connected to the first pad group, the first wiring film being bent from a first surface of the substrate to a second surface of the substrate that is opposite to the first surface of the substrate; a second wiring film including a fourth pad group connected to the second pad group, the second wiring film being bent 
            Claims 2-24 are also allowed as being directly or indirectly dependent of the allowed base claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848